DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0032], lines 2 and 21, “102” should be deleted.  
In paragraph [0041], line 3, “134” should be replaced with --138--.
In paragraph [0042], line 12, “26” should be replaced with --116--.
In paragraph [0070], line 9, “308” (second occurrence) should be replaced with --306--.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 11-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita (US 9,503,676).

Regarding claims 1 and 11, Miyashita discloses a system (see Fig. 8), comprising: a substrate (element 20, Fig. 8) having a surface encoded with a magnetic pattern (i.e., magnetic recording scale 41, 42, Fig. 8) sequenced along a direction of movement of the substrate, wherein the magnetic pattern comprises: a data pattern (element 41a, Fig. 4) indicating a position of the substrate along the direction of movement; and a clock pattern (element 41b, Fig. 4) interleaved and substantially colinear with the data pattern and indicating a plurality of clock transitions; a first magnetic field sensor (element 51, Fig. 3) and a second magnetic field sensor (element 52, Fig. 3) positioned above the magnetic pattern (see Fig. 2); and a computing device (element 71, Fig. 8) communicatively coupled to the first and second magnetic field sensors and configured to: receive, from the first and second magnetic field sensors, a plurality of magnetic field signals detected from the magnetic pattern (elements 41, 42, Fig. 4); determine, based on the plurality of magnetic field signals, the position of the substrate; and output the position of the substrate. Further, the device of Miyashita can be assumed to inherently perform the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Regarding claims 2 and 12, Miyashita discloses a system, wherein to determine the position of the substrate, the computing device is further configured to decode a portion of the data pattern corresponding to a portion of the plurality of magnetic field signals detected from the portion of the data pattern (see col. 7, line 61 through col. 8, line 3).
Regarding claims 3 and 13, Miyashita discloses a system, wherein the direction of movement of the substrate comprises at least one of movement around an axis of the substrate or movement along an axis of the substrate (see col. 5, lines 4-13).
Regarding claims 4 and 14, Miyashita discloses a system, wherein the magnetic pattern comprises a plurality of elements, wherein a first portion of the plurality of elements comprises a plurality of data elements (elements 41a, Fig. 4) defining the data pattern, wherein a second portion of the plurality of elements comprises a plurality of clock elements (elements 41b, Fig. 4) interleaved with the plurality of data elements and defining the clock pattern, and wherein each data element and clock element comprises a magnetically recorded transition indicating a first value for the data element (see Figs. 4 and 5).
Regarding claims 5 and 15, Miyashita discloses a system, wherein to determine the position of the substrate, the computing device is further configured to: determine values of a portion of the plurality of data elements; and determine the position of the substrate based on the values of the portion of the plurality of data elements (see col. 7, line 61 through col. 8, line 3).
Regarding claims 7 and 17, Miyashita discloses a system, wherein each clock element comprises a magnetically recorded transition (see Abstract).
Regarding claims 8 and 18, Miyashita discloses a system, wherein the plurality of magnetic field signals comprises a magnetic field signal corresponding to a clock element of the plurality of clock elements (see Figs. 4 and 5), and wherein the computing device is further configured to determine, in response to receiving the magnetic field signal from the first magnetic field sensor, a value of a corresponding data element of the plurality of data elements (see Fig. 8 and col. 7, line 61 through col. 8, line 3).
Regarding claim 19, Miyashita discloses a method, wherein determining the value of the corresponding data element further comprises: determining, by the computing device and in response to receiving the magnetic field signal, a presence of a magnetically recorded transition at the corresponding data element; and determining, by the computing device and based on the presence of a magnetically recorded transition, that the corresponding data element has the first value (see Fig. 8 and col. 7, line 61 through col. 8, line 3).

Claims 23-25, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 6,704,156).

Regarding claim 23, Baker et al. discloses a method for indicating a position of a substrate (element 16, Fig. 1) along a direction of movement of the substrate, comprising: encoding, by a computing device (i.e., inherent feature the magnetic printing station 10), a surface (element 14, Fig. 1) of the substrate with a magnetic pattern (element 12, Fig. 1), wherein the magnetic pattern comprises: a data pattern (element 49, Fig. 4A) indicating the position of the substrate along the direction of movement of the substrate; and a clock pattern (element 43, Fig. 4A) interleaved and substantially colinear with the data pattern and indicating a plurality of clock transitions (see Fig. 4A).
Regarding claim 24, Baker et al. discloses a method, wherein the direction of movement of the substrate comprises at least one of movement around an axis of the substrate (see Fig. 1).
Regarding claim 25, Baker et al. discloses a method, wherein the magnetic pattern comprises a plurality of elements, wherein a first portion of the plurality of elements comprises a plurality of data elements defining the data pattern (elements 49, Fig. 4A), wherein a second portion of the plurality of elements comprises a plurality of clock elements (elements 43, Fig. 4A) interleaved with the plurality of data elements and defining the clock pattern, and wherein each data element and clock element comprises a magnetically recorded transition indicating a first value for the data element (see Fig. 4A).
Regarding claim 27, Baker et al. discloses a method, wherein each clock element comprises a magnetically recorded transition (see Fig. 4A).
Regarding claim 28, Baker et al. discloses a method, further comprising: generating, by the computing device, the data pattern from values of the plurality of data elements; and generating, by the computing device, the magnetic pattern from data elements of the data pattern and interleaved clock elements of the clock pattern (see Fig. 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 6,704,156).

Regarding claim 26, although Baker et al. does not appear to disclose a center of each element of the plurality of elements being separated from a center of an adjacent element of the plurality of elements by an element spacing that is between about 0.1 millimeters and about 10 millimeters, the examiner takes official notice of the fact that this feature is well known in the art. MPEP § 2144.05 (II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable value of spacing is not an inventive limitation, since it could be determined by one with ordinary skill in the art through routine experimentation as a matter of obvious design choice for the desired practical application.

Allowable Subject Matter
No art has been found for a prior art rejection of claims 6, 9, 10, 16, and 20 at this time.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/6/2022